

TOOLING AMORTIZATION AGREEMENT


This Tooling Amortization Agreement dated as of April 20, 2007 (this
“Agreement”), by and between Alltrista Plastics Corporation., d/b/a Jarden
Plastic Solutions a Delaware corporation with an office at 345 South High
Street, Suite 201, Muncie, Indiana 47305-2398 (“Seller”) and Innopump, Inc.,
d/b/a Versadial, a Nevada corporation with an office at 305 Madison Avenue, New
York, NY 10165 (“Buyer”).
 
Seller and Buyer have entered into a Supply Agreement dated as of event date
herewith (the “Supply Agreement). This Agreement is the Amortization Agreement
referred to in the Supply Agreement.
 
TOOLING. Buyer shall reimburse Seller for all amortized costs of molds and other
tools and equipment (the “Tooling”) incurred by Seller that are required for the
production of the parts to be used in the manufacture of 40MM and 49MM Dual
Chambered Pumps (the “Products”) under the Supply Agreement (the ‘Tooling”), as
provided for in this Agreement.
 
Subject to the terms and provisions of the Supply Agreement, during the period
beginning on the date of the receipt of Products by Buyer from the first
commercial run of the Products (the “Start Date”) and for a period of eighteen
(18) months thereafter, Buyer will either (i) continue purchasing from Seller
the Products produced using the Tooling until the Tooling is fully amortized
during the Amortization Period as set forth below, or (ii) reimburse Seller for
the unamortized portion of the Tooling as set forth below. The reimbursement due
from Buyer to Seller for Tooling shall be calculated as follows:


a.
The specified price for the Tooling plus annual interest at the rate of 3% per
annum (calculated on the basis of twelve (12) thirty (30) day months, which
shall compound on a monthly basis, which shall commence to accrue from the Start
Date) over the Amortization Period (as defined below) of the Tooling (“Tooling
Cost”) shall be as set forth on Schedules A-D attached hereto. “Amortization
Period” shall mean the payment period for the Tooling expressed in months as
specified on Schedules A-D attached [hereto] [to the Supply Agreement], as it
may be extended pursuant to the Supply Agreement. The Amortization Period shall
be extended if the Seller is not able to meet the Purchase Orders submitted by
Buyer in accordance with Supply Agreement.

 
b.
For the purpose of this Agreement, such Tooling shall be deemed to be capable of
producing the number of units of finished Product specified on Schedules A-D
attached hereto during the Amortization Period (“Tooling Amortization
Quantity”).

 
c.
Seller will calculate and specify the Tooling Cost per unit of finished Product
manufactured (“CFPM”) by dividing the Tooling Cost by the Tooling Amortization
Quantity.

 
d.
For each unit of finished Product the Buyer purchases from Seller, the CFPM
shall be added to the purchase price of such finished Product.

 
e.
For each unit of finished Product less than the Tooling Amortization Quantity
which Buyer does not purchase within the Amortization Period, Buyer shall pay
Seller the CFPM within thirty (30) days of the end of the Amortization Period.
For example, if the Tooling Amortization Quantity is 20,000,000 units, and Buyer
purchases 10,000,000 units of finished Product from Seller, then Buyer shall pay
Seller the CFPM multiplied by 10,000,000 units (20,000,000 less 10,00,000).

 
Except as otherwise provided in the Supply Agreement, Seller’s right to
reimbursement hereunder shall be unaffected by future developments with respect
to the Supply Agreement including its abandonment or termination or any
increases or decreases in production volume.
 
The Tooling shall remain the sole and exclusive property of Buyer.
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
CONTRACTOR STATUS. The Parties are and shall remain independent contractors with
respect to each other, and nothing in this Agreement shall be construed to place
the Parties in the relationship of partners, joint ventures, fiduciaries or
agents. Neither Party is granted any right or authority to assume or to create
an obligation or responsibility, express or implied, on behalf of or in the name
of the other or bind the other in any manner whatsoever.
 
AGREEMENT ENTIRETY; AMENDMENT. The Parties agree that the terms and conditions
this Agreement (including, the Schedule attached hereto), when signed by the
duly authorized representatives of both Parties, together with the Supply
Agreement (including the Schedules and Exhibits attached thereto), constitute
the entire understanding and agreement between the Parties regarding the subject
matter of this Agreement, and supersede all prior or contemporaneous agreements,
oral or written, made between the Parties relating to such subject matter. To
the extent there is any inconsistency between the terms and provisions hereof
and those of the Supply Agreement, the terms and provisions of the Supply
Agreement shall govern and be controlling. This Agreement may not be amended,
modified, discharged other than by an instrument in writing executed by each of
the Parties hereto.
 
WAIVER. Any waiver by a Party of any breach of or failure to comply with any
provision or condition of this Agreement by the other Party shall not be
construed as, or constitute, a continuing waiver of such provision or condition,
or a waiver of any other breach of, or failure to comply with, any other
provision or condition of this Agreement, any such waiver to be limited to the
specific matter and instance for which it is given. No waiver of any such breach
or failure or of any provision or condition of this Agreement shall be effective
unless in a written instrument signed by the Party granting the waiver. No
failure or delay by either Party to enforce or exercise its rights hereunder
shall be deemed a waiver hereof, nor shall any single or partial exercise of any
such right or any abandonment or discontinuance of steps to enforce such rights,
preclude any other or further exercise thereof, at any time whatsoever.
 
SEVERABILITY. The Parties agree that should any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction by a court of
competent jurisdiction, that holding shall be effective only to the extent of
such invalidity, illegally or unenforceability without invalidating or rendering
illegal or unenforceable the remaining provisions hereof, and any such
invalidity, illegally or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. It
is the intent of the Parties that this Agreement be enforced to the fullest
extent permitted by applicable law.
 
ASSIGNMENT. This Agreement is not for the benefit of any third party (other than
the indemnities of a Party) and shall not be deemed to give any right or remedy
to any such third party whether or not referred to in this Agreement. Neither
Jarden Plastic Solutions nor Versadial will have the right to assign the
Agreement without the prior written consent of the other Party hereto. Subject
to the foregoing, this Agreement shall be binding upon, and inure to the
benefit, of the Parties, their successors (by merger, consolidation or other
similar transaction or a purchaser of all of the stock or other equity interests
or assets of a Party) and permitted assigns.
 
AMBIGUITIES. Ambiguities, if any, in the Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision. Each Party has been represented by competent legal
counsel of its choosing in connection with its negotiation of this Agreement,
and therefore, this Agreement shall be interpreted and construed as if it were
drafted jointly by the Parties.
 
GOVERNING LAW. The Agreement shall be deemed to have been made in New York, New
York, and shall be governed by and construed in accordance with the laws of the
State of New York, U.S.A. without regard to the conflict of laws principles
which would result in the application of the substantive law of another
jurisdiction.
 
HEADINGS; COUNTERPARTS, ETC. The section headings contained in this Agreement
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa. This Agreement may be executed in two (2) or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document. This Agreement may be
executed by facsimile signature which shall constitute a legal and valid
signature for purposes hereof. Any reliable reproduction of this Agreement by
reliable means shall be considered an original of this Agreement
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed by an authorized representative as of the day and year first written
above.
 

 
ALLTRISTA PLASTICS CORPORATION d/b/a
JARDEN PLASTIC SOLUTIONS
 
 
 
By:/s/ Chuck Villa
Name: Chuck Villa
Title:  President
 
 
 
INNOPUMP INC., d/b/a VERSADIAL
 
 
 
By:/s/ Geoffrey Donaldson
Name: Geoffrey Donaldson
Title: President/CEO
 



 
Page 3 of 3

--------------------------------------------------------------------------------

 
 